Citation Nr: 0634311	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  96-27 406	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1989 to December 
1993, and subsequent periods of inactive duty for training in 
the Army National Guard and the Air Forces Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

When this case was before the Board in November 2003, and 
January 2006, it was noted that in June 1999 the veteran had 
raised the issue of service connection or post-traumatic 
stress disorder (PTSD).  A review of the record shows that 
this issue has not been addressed by the RO.  It is again 
referred to the RO for appropriate action.  


FINDING OF FACT

There is no competent medical evidence showing a current 
diagnosis of bilateral hearing loss

CONCLUSIONS OF LAW

Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 101, 1110, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss
The veteran claims that service connection is warranted for 
bilateral hearing loss he avers is related to service.  
Service administrative records show that he served in the 
Persian Gulf War and that his occupational specialty was as a 
fighting vehicle infantryman.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §1110; 38 C.F.R. §3.303(a).  See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

In order for VA to find a current hearing loss disability, 
the medical evidence must demonstrate that the veteran's 
hearing is impaired as defined by the VA regulation cited 
above.  

Service medical records reveal audiologic testing in June 
1992 that showed some elevated hearing frequencies in both 
ears.  Successive audiologic testing in July and August 1992 
showed either elevated frequencies or impaired hearing for VA 
purposes in both ears as defined by 38 C.F.R. § 3.385.  

Upon VA audiologic examination in June 1995, auditory 
thresholds in the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz were all below 40.  Speech recognition was 96 
percent in the right ear and 92 percent in the left ear.  The 
examiner commented that the veteran had a strong dialect 
which may have affected his word recognition. As noted, 38 
C.F.R. § 3.385 provides that hearing disability exists where 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. VA and Air Force Reserve clinical 
records through 2002 reveal complaints of decreased hearing 
acuity, with audiometric testing revealing normal hearing, 
albeit without speech recognition testing.  

Another VA examination was ordered to determine whether the 
veteran has hearing loss, and if so its relationship, if any, 
to his period of service.  

A VA examination was accomplished in April 2006.  The 
reported auditory thresholds in the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz were all below 40.  Speech 
recognition was 98 percent in the right ear and 100 percent 
in the left ear.  The examiner commented that the veteran's 
hearing is within normal limits and that she found no 
evidence of hearing loss.  She had reviewed the service 
medical records and found that there was evidence of military 
noise exposure and that audiograms in 1989, 1991, and 1992 
were within normal limits.  

The veteran has submitted no medical evidence that 
contradicts the above findings.  It is based upon these 
current findings that the claim is denied.  The first 
element, medical evidence of current bilateral hearing loss, 
is not met.  Because the evidence of record does not 
currently reveal that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or that speech recognition scores using the Maryland CNC Test 
are less than 94 percent, the veteran does not have a current 
disability as defined by 38 C.F.R. § 3.385.  

The veteran's statements are not competent evidence to 
establish that he has impaired hearing as defined by VA or 
that the loss he perceives is related to service.  Because 
the veteran is not shown to be a medical professional, he is 
not competent to make a determination that his hearing loss 
is related to his military service, to a disability incurred 
during service or any applicable presumptive period 
thereafter.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Because there is no medical evidence of current bilateral 
hearing loss, the preponderance of the evidence is against 
the veteran's claim.  Service connection is not warranted.

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  In a letters of November 
2004 and March 2006, VA provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  He was also provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  
The Board finds that any defect with respect to the timing of 
the notice was harmless error.  While the notice provided to 
the veteran was not given prior to the first RO adjudication 
of the claim, the notice was provided by VA at those times, 
and the content of the notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a Supplemental Statement of the Case 
(SSOC), re-adjudicating the veteran's claim, was provided to 
the veteran.  This action essentially cured the error in the 
timing of the notice.  

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, service medicinal 
records, and private medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the October 2005 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


